                     Case 2:20-cv-00771-BJR Document 42 Filed 12/22/20 Page 1 of 4



 1                                                                 HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                        UNITED STATES DISTRICT COURT
 7                                     WESTERN DISTRICT OF WASHINGTON
                                                 AT SEATTLE
 8

 9   SONIA JOSEPH, individually and as Special                         Case No. 2:20-cv-00771-BJR
     Administrator of the ESTATE OF GIOVONN
10   JOSEPH-MCDADE, and GIOVANNI                                       PRAECIPE TO PLAINTIFFS’
     MCDADE, individually,                                             RESPONSE TO DEFENDANTS’
11
                                                                       MOTION FOR SUMMARY
12                       Plaintiffs,                                   JUDGMENT (DKT. NO. 27)
                v.
13
     CITY OF KENT, a Washington Municipality;
14   CITY OF KENT POLICE DEPARTMENT;
     WILLIAM DAVIS; MATTHEW RAUSCH;
15   and JOHN DOES 1-10

16                       Defendants.

17
                Defendants relied in seeking summary judgment on the compelled (Garrity) statements
18
     of Officers William Davis and Matthew Rausch—see Dkt. No. 22 (Decl. of William Davis in
19
     Supp. of Def.’s Mot. for Summ. J., attaching compelled statement) and Dkt. No. 23 (Decl. of
20
     Matthew Rausch in Supp. of Def.’s Mot. for Summ. J., attaching compelled statement). The
21

22   Defendant Officers have also testified from those same statements, in the singular final form in

23   which they have been presented to Plaintiffs in discovery.1 However, it has come to light during

24   the recently-conducted discovery depositions of Mr. Davis and Mr. Rausch that there were

25   earlier draft versions of those statements and notes authored by the Officers—independently and

26
     1
         See Wright Decl., Ex. 1-2, Excerpts of the Deposition Testimony of William Davis and Matthew Rausch.
         DECLARATION OF KAITLIN T. WRIGHT - 1                             SCHROETER, GOLDMARK & BENDER
         (No. 2:20-cv-00771-BJR)                                          500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
                 Case 2:20-cv-00771-BJR Document 42 Filed 12/22/20 Page 2 of 4



 1   distinct from communication with, or influence of, defense counsel—which were prepared closer
 2
     in time to the June 24, 2017, incident at issue in this case.2
 3
               Plaintiffs consequently present this Praecipe pursuant to Local Rules W.D. Wash. LCR
 4
     7(m) to supplement the summary judgment record with portions of the deposition testimony of
 5
     Defendant Officers William Davis and Matthew Rausch, taken on December 10 and 16, 2020,
 6
     respectively. At the time Plaintiffs filed their Response to Defendants’ Motion for Summary
 7
     Judgment, Dkt. No. 27, the depositions of Officers Davis and Rausch had not yet been conducted
 8
     and, consequently, transcripts of their deposition testimony was not available for submission to
 9
     the Court.
10
               Prior to filing the instant Praecipe, Plaintiffs certify that counsel conferred telephonically
11

12   regarding Plaintiffs’ intention to supplement the summary judgment record with the deposition

13   testimony of Mr. Davis and Mr. Rausch pertaining to the destruction and withholding of

14   evidence, specifically, notes and drafts of the Officers’ compelled statements.3

15             DATED this 22nd day of December 2020, at Seattle, Washington.

16                                                         SCHROETER, GOLDMARK & BENDER

17
                                                           By: s/ Craig A. Sims
18                                                            CRAIG A. SIMS, WSBA #28267
                                                              KAITLIN T. WRIGHT, WSBA #45241
19                                                            810 Third Avenue, Suite 500
                                                              Seattle, WA 98104
20
                                                              Phone: (206) 622-8000
21                                                            Fax: (206) 682-2305
                                                              Email: sims@sgb-law.com
                                                                       wright@sgb-law.com
22

23

24
     2
       Id., Ex. 1, Excerpts of the Dep. William Davis, Dec. 10, 2020, at 82:2-84:7, 85:14-86:2, 86:5-1, 87:1-88:10; Ex. 2,
25   Excerpts of the Dep. Matthew Rausch, Dec. 16, 2020, at 136:21-138:20, 139:18-25, 140:9-12, 193:21-194:21,
     195:14-197:21, 198:19-199:15, 199:24-200:19.
26   3
       Id., Ex. 3, Letter dated Dec. 21, 2020, to defense counsel, Mr. Chen and Mr. Estes, from Plaintiffs’ counsel Mr.
     Sims and Ms. Wright.
         DECLARATION OF KAITLIN T. WRIGHT - 2                              SCHROETER, GOLDMARK & BENDER
         (No. 2:20-cv-00771-BJR)                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
             Case 2:20-cv-00771-BJR Document 42 Filed 12/22/20 Page 3 of 4



 1                                          P. BOSMANS LAW
 2
                                            By: s/ Patricia Bosmans
 3
                                               PATRICIA BOSMANS, WSBA #9148
 4                                             1607 25th Street Pl SE
                                               Puyallup, WA 98372-7112
 5                                             Phone: (253) 230-4737
                                               Fax: (888) 235-6120
 6                                             Email: PBosmans_Law@outlook.com

 7                                          Counsel for Plaintiffs

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DECLARATION OF KAITLIN T. WRIGHT - 3                 SCHROETER, GOLDMARK & BENDER
     (No. 2:20-cv-00771-BJR)                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                  Phone (206) 622-8000 ● Fax (206) 682-2305
              Case 2:20-cv-00771-BJR Document 42 Filed 12/22/20 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on November 12, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system which will send notification of such filing and
 3   submitted courtesy copies via email to the following:
 4
      Stewart A. Estes, WSBA #15535                  ☐ Via Facsimile
 5    Derek C. Chen, WSBA #49723                      Via First Class Mail
      KEATING, BUCKLIN & MCCORMACK                   ☐ Via Messenger
 6    The Norton Building                             Via Email
      801 Second Avenue, Suite 1210                  ☐ Via Process Service
 7    Seattle, WA 98104
      Phone: 206.623.8861
 8    Fax: 206.223.9423
      Email: sestes@kbmlawyers.com
 9            dchen@kbmlawyers.com

10    Counsel for Defendants City of Kent, City of
      Kent Police Department, William Davis, and
11    Matthew Rausch
12
            DATED this 12th day of November, 2020, at Seattle, Washington
13

14                                                     s/ Matthew Gonyea
                                                       Matthew Gonyea,
15                                                     Senior Litigation Paralegal
                                                       810 Third Avenue, Suite 500
16                                                     Seattle, WA 98104
                                                       Tel: (206) 622-8000
17                                                     Email: gonyea@sgb-law.com
18

19

20

21

22

23

24

25

26

      DECLARATION OF KAITLIN T. WRIGHT - 4                    SCHROETER, GOLDMARK & BENDER
      (No. 2:20-cv-00771-BJR)                                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                       Phone (206) 622-8000 ● Fax (206) 682-2305
